     Case 2:14-cv-02234-KJM-DMC Document 438 Filed 04/20/20 Page 1 of 4

 1    BRYAN A. MERRYMAN (SBN 134357)                                 Dan Terzian (SBN 283835)
      bmerryman@whitecase.com                                        PIERCE BAINBRIDGE BECK PRICE &
 2    CATHERINE S. SIMONSEN (SBN 307325)                             HECHT LLP
      catherine.simonsen@whitecase.com                               355 S. Grand Avenue, 44th Floor
 3    WHITE & CASE LLP                                               Los Angeles, CA 90071
      555 S. Flower Street, Suite 2700                               Telephone: (213) 262-9333
 4    Los Angeles, CA 90071-2433                                     Facsimile: (213) 279-2008
      Telephone: (213) 620-7700                                      Email: bdunne@piercebainbridge.com
 5    Facsimile: (213) 452-2329
                                                                     Harmett K. Dhillon (SBN 207873)
 6    BIJAL V. VAKIL (SBN 192878)                                    DHILLON LAW GROUP
      bvakil@whitecase.com                                           177 Post Street, Suite 700
 7    JEREMY OSTRANDER (SBN 233489)                                  San Francisco, CA 94108
      jostrander@whitecase.com                                       Telephone: (415) 433-1700
 8    HALLIE KIERNAN (SBN 313541)                                    Facsimile: (415) 520-6593
      hallie.kiernan@whitecase.com                                   Email: harmeet@dhillonlaw.com
 9    KRISTEN PREVITO (SBN 320196)
      kristen.previto@whitecase.com                                  Attorneys for Plaintiffs Sharidan L. Stiles and
10    WHITE & CASE LLP                                               Stiles 4 U, Inc.
      3000 El Camino Real
11    Two Palo Alto Square, Suite 900                                Zachary Page (SBN 293885)
      Palo Alto, CA 94306                                            CONKLE, KREMER & ENGEL
12    Telephone: (650) 213-0300                                      Professional Law Corporation
      Facsimile: (650) 213-8158                                      3130 Wilshire Boulevard, Suite 500
13                                                                   Santa Monica, CA 90403
      STEFAN M. MENTZER (admitted pro hac vice)                      Telephone: (310) 998-9100, ext. 105
14    smentzer@whitecase.com                                         Facsimile: (310) 998-9109
      WHITE & CASE LLP                                               Email: mkremer@conklelaw.com
15    1221 Avenue of the Americas, Floor 49
      New York, NY 10020                                             Attorneys for Defendant American
16    Telephone: (212) 819-8200                                      International Industries
      Facsimile: (212) 354-8113
17
      Attorneys for Defendant
18    Walmart Inc.
19

20                                     UNITED STATES DISTRICT COURT

21                                    EASTERN DISTRICT OF CALIFORNIA

22    SHARIDAN STILES, an individual, STILES 4                       Case No. 2:14-cv-02234-KJM-DMC
      U, INC., a California corporation,
23                                                                   STIPULATION AND ORDER TO
                            Plaintiffs,                              EXTEND THE DEADLINES TO
24                                                                   CONDUCT CERTAIN FACT
               v.                                                    DEPOSITIONS TO MAY 22, 2020
25                                                                   AND TO DISCLOSE EXPERT
      WALMART INC., and AMERICAN                                     REBUTTAL REPORTS TO MAY 29,
26    INTERNATIONAL INDUSTRIES,                                      2020
27                          Defendants.
28
      _____________________________________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEPOSITION AND EXPERT REBUTTAL REPORT DEADLINES
                                                                                                  No. 2:14-cv-02234-KJM-DMC
     Case 2:14-cv-02234-KJM-DMC Document 438 Filed 04/20/20 Page 2 of 4

 1             Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“plaintiffs”) and defendants Walmart Inc.

 2   (“Walmart”) and American International Industries (“AII”) (collectively, “defendants”), by and

 3   through their respective counsel, hereby stipulate as follows:

 4             WHEREAS, the present deadline to complete the fact depositions of Jeanne Helfrich,

 5   Robin Foshee, Procter & Gamble, and Onyx Corp. is May 1, 2020, and discovery is otherwise

 6   closed;

 7             WHEREAS, the present deadline to disclose expert rebuttal reports is May 11, 2020, and

 8   the parties may need to depose opposing parties’ experts, whom were disclosed on March 9,

 9   2020, in advance of the deadline to serve expert rebuttal reports;

10             WHEREAS, Federal Rule of Civil Procedure 16(b)(4) permits the modification of a

11   pretrial scheduling order for good cause;

12             WHEREAS, the parties submit that good cause exists (1) to extend the deadline to

13   complete the depositions of Jeanne Helfrich, Robin Foshee, Procter & Gamble, and Onyx Corp.

14   to May 22, 2020, and (2) to extend the deadline to disclose expert rebuttal reports to May 29,

15   2020, to allow additional time to depose opening experts, whether in person or by other means

16   such as video conference. As established in the parties’ March 13, 2020 stipulation (ECF No.

17   417), the global Coronavirus (COVID-19) pandemic has created considerable risks associated

18   with travel, see Bill Chappell, NPR, Coronavirus: COVID-19 Is Now Officially A Pandemic,

19   WHO Says (Mar. 11, 2020); the leading health authorities counsel against all non-essential travel,

20   see Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19) (Mar. 7,

21   2020); and the aforementioned depositions would require multiple attorneys and the witnesses to

22   travel around the country on several occasions over the next four to five weeks—subjecting them

23   to substantial risk of contracting and/or spreading COVID-19—if the aforementioned deadlines

24   are not extended. Recently, the President extended federal social distancing guidelines through

25   April 30, 2020—just 11 days prior to the current deadline to serve expert rebuttal reports. See

26   Paul LeBlanc, Jason Hoffman and Kevin Liptak, Trump extends federal social distancing

27   guidelines to April 30, CNN.com, available at https://www.cnn.com/2020/03/29/politics/trump-

28   coronavirus-press-conference/index.html; and
      _____________________________________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEPOSITION AND EXPERT REBUTTAL REPORT DEADLINES
                                                              -1-                                 No. 2:14-cv-02234-KJM-DMC
     Case 2:14-cv-02234-KJM-DMC Document 438 Filed 04/20/20 Page 3 of 4

 1            WHEREAS, the parties agree that the requested extensions best serve the interests of the

 2   Court and the parties in efficiently and safely conducting fact depositions and the depositions of

 3   opening experts.

 4            THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

 5   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

 6   AS FOLLOWS:

 7            The deadline to complete the depositions of Jeanne Helfrich, Robin Foshee, Procter &

 8   Gamble, and Onyx Corp. is extended up to and including May 22, 2020;

 9            The deadline to disclose expert rebuttal reports is extended up to and including May 29,

10   2020; and

11            Fact discovery otherwise remains closed, and all other dates and deadlines remain

12   unchanged.

13

14                                                         Respectfully submitted,

15   Dated: April 9, 2020                                  WHITE & CASE LLP
16
                                                           /s/ Bryan A. Merryman
17                                                         Bryan A. Merryman (SBN 134357)
                                                           WHITE & CASE LLP
18                                                         555 S. Flower Street, Suite 2700
                                                           Los Angeles, CA 90071-2433
19                                                         Telephone: (213) 620-7700
                                                           Facsimile: (213) 452-2329
20                                                         Email: bmerryman@whitecase.com
21                                                         Attorneys for Defendant Walmart Inc.
22
     Dated: April 9, 2020                                  CONKLE, KREMER, ENGEL,
23                                                         PROFESSIONAL LAW CORPORATION

24                                                         /s/ Zachary Page
                                                           Zachary Page (SBN 293885)
25                                                          (as authorized on April X, 2020)
                                                           Conkle, Kremer & Engel
26                                                         Professional Law Corporation
                                                           3130 Wilshire Boulevard, Suite 500
27                                                         Santa Monica, CA 90403
                                                           Telephone: (310) 998-9100, ext. 105
28                                                         Facsimile: (310) 998-9109
                                                           Email: m.kremer@conklelaw.com
      _____________________________________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEPOSITION AND EXPERT REBUTTAL REPORT DEADLINES
                                                              -2-                                 No. 2:14-cv-02234-KJM-DMC
     Case 2:14-cv-02234-KJM-DMC Document 438 Filed 04/20/20 Page 4 of 4

 1                                                         Attorneys for Defendant American International
                                                           Industries
 2
     Dated: April 9, 2020                                  PIERCE BAINBRIDGE BECK PRICE
 3
                                                           & HECHT LLP
 4
                                                           /s/ Dan Terzian
 5                                                         Dan Terzian (SBN 283835)
                                                             (as authorized on April X, 2020)
 6                                                         PIERCE BAINBRIDGE BECK PRICE &
                                                           HECHT LLP
 7                                                         355 S. Grand Avenue, 44th Floor
                                                           Los Angeles, CA 90071
 8                                                         Telephone: (213) 262-9333
                                                           Facsimile: (213) 279-2008
 9                                                         Email: bdunne@piercebainbridge.com
10                                                         DHILLON LAW GROUP
11                                                         Harmeet K. Dhillon
                                                           DHILLON LAW GROUP
12                                                         177 Post Street, Suite 700
                                                           San Francisco, CA 94108
13                                                         Telephone: (415) 433-1700
                                                           Facscimile: (415) 520-6593
14                                                         Email: harmeet@dhillonlaw.com
15                                                         Attorneys for Plaintiffs Sharidan L. Stiles and
                                                           Stiles 4 U, Inc.
16

17   PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED.
18

19   Dated: April 17, 2020
20                                                                ____________________________________
                                                                  DENNIS M. COTA
21                                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
      _____________________________________________________________________________________________________________________
         STIPULATION AND [PROPOSED] ORDER TO EXTEND CERTAIN DEPOSITION AND EXPERT REBUTTAL REPORT DEADLINES
                                                              -3-                                 No. 2:14-cv-02234-KJM-DMC
